COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  WESTON GADDY,                                   §              No. 08-22-00041-CV

                                   Appellant,     §                 Appeal from the

  v.                                              §           County Court at Law No. 7

  ELYSA FENENBOCK,                                §            of El Paso County, Texas

                                    Appellee.     §              (TC# 2019DCV2019)


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below denying Appellant’s special

appearance, and render judgment dismissing Appellee’s claims against Appellant for lack of

personal jurisdiction. We further order that Appellant recover from Appellee all costs of this

appeal, for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF JULY, 2022.



                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.